       Case: 3:20-cv-00917-wmc Document #: 12 Filed: 05/04/21 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

ANDRE JACKSON,

                              Plaintiff,                            OPINION AND ORDER
       v.
                                                                          20-cv-917-wmc
VERNON COUNTY,

                              Defendant.


       Pro se plaintiff Andre Jackson, an inmate at New Lisbon Correctional Institution,

brings this action under 42 U.S.C. § 1983 against Vernon County, Wisconsin. Jackson

claims that he was denied access to adequate legal library facilities and recreation while he

was housed at the Vernon County Jail, in violation of his constitutional rights. Jackson’s

complaint is before the court for screening under 28 U.S.C. § 1915A, to determine whether

it is frivolous, malicious, fails to state a claim upon which relief may be granted or seeks

monetary relief from a defendant who is immune from such relief. Because the defendant

in this matter is a municipal entity, and not the individual or individuals acting under color

of state law who allegedly deprived Jackson of his constitutional rights, the complaint has

deficiencies that must be remedied in an amended complaint before this case can proceed.



                                  ALLEGATIONS OF FACT1

       Jackson, a state prisoner, was transferred from Dodge Correctional Institution to

the Vernon County Jail on September 16, 2019, for a temporary stay due to overcrowding.


1
  In addressing any pro se litigant’s complaint, the court must read the allegations generously,
drawing all reasonable inferences and resolving ambiguities in plaintiff’s favor. Haines v. Kerner,
404 U.S. 519, 521 (1972).
       Case: 3:20-cv-00917-wmc Document #: 12 Filed: 05/04/21 Page 2 of 8




He remained there until February 3, 2020. The Vernon County Jail, according to Jackson,

is a state-local shared correctional facility, and thus a prison under Wis. Stat. § 302.01.2

       While housed at the jail, Jackson alleges that he was denied access to an adequate

legal library in violation of his right to equal protection and his right to access the courts,

“as guaranteed by the First, Sixth, and Fourteenth Amendments.” (Dkt. #1 at 3.) He

further alleges that he was denied “adequate recreation and exercise due to

[his] . . . chronic heart disease,” in violation of his Eighth Amendment right to be free of

cruel and unusual punishment. (Id.) According to Jackson, “Vernon County” and “Vernon

County jail officials” knew that his rights were being violated but did nothing. (Id.)

Jackson seeks monetary and injunctive relief.



                                            OPINION

       Although plaintiff has named a suable entity as defendant, his complaint still

requires dismissal because it does not satisfy the requirements of Federal Rule of Civil

Procedure 8. Under that rule, a complaint must include “a short of plain statement of the

claim showing that the pleader is entitled to relief.” This means that the complaint must

provide notice to the defendants of what plaintiff believes they did to violate his rights.

Additionally, the complaint must contain enough allegations of fact to support a claim

under federal law. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (citing Bell Atlantic Corp.

v. Twombly, 550 U.S. 544 (2007)).


2
 Under Wisconsin law, the Department of Corrections can “contract for the establishment and
operation of state-local shared correctional facilities” to which “[i]nmates from Wisconsin state
prisons may be transferred.” Wis. Stat. § 301.14. These shared facilities “shall be prisons under s.
302.01.” Id.

                                                 2
       Case: 3:20-cv-00917-wmc Document #: 12 Filed: 05/04/21 Page 3 of 8




       The court understands plaintiff to be suing Vernon County because it presumably

runs the county jail where he was temporarily housed. In Monell v. Department of Social

Services, 436 U.S. 658 (1978), the Supreme Court authorized actions against municipal

defendants under § 1983.        However, plaintiff has failed to include sufficient factual

allegations to proceed against this defendant under a municipal liability theory.

Specifically, the Court held in Monell that when a municipal policy or widespread custom

or practice is the cause of unconstitutional actions taken by municipal employees, the

municipality itself will be liable. Id. at 690; see also Petty v. City of Chi., 754 F.3d 416, 424

(7th Cir. 2014) (“Liability only accrues if the tortfeasor inflicts a constitutional injury on

the plaintiff in the execution of the government’s policy or custom”). The “official policy

or practice” requirement serves to “distinguish acts of the municipality from acts of employees

of the municipality, and thereby make clear that municipal liability is limited to action for

which the municipality is actually responsible.” Grieveson v. Anderson, 538 F.3d 763, 771

(7th Cir. 2008) (internal quotations and citations omitted).

       Therefore, to maintain a § 1983 claim against Vernon County, plaintiff must first

identify a “policy or custom attributable to municipal policymakers.” Gable v. City of Chi.,

296 F.3d 531, 537 (7th Cir. 2002) (citing Monell, 436 U.S. at 691-94). A “policy or

custom” may take one of three forms: “(1) an express policy that, when enforced, causes

a constitutional deprivation; (2) a widespread practice that, although not authorized by

written law or express [governmental] policy, is so permanent and well settled as to

constitute a custom or usage with the force of law; or (3) an allegation that the

constitutional injury was caused by a person with final policymaking authority.” Id. The


                                               3
         Case: 3:20-cv-00917-wmc Document #: 12 Filed: 05/04/21 Page 4 of 8




policy or custom must be the “‘moving force’ behind [plaintiff’s] constitutional

deprivation.”    Id.   Municipal liability also exists where the failure to train municipal

employees amounts to deliberate indifference to the likelihood that the employees would

violate citizens’ constitutional rights. City of Canton, Ohio v. Harris, 489 U.S. 378, 388

(1989).

         Plaintiff does not allege that the constitutional violations he suffered resulted from

a failure to train, or from a policy or custom.        Rather, he concludes, without much

supporting factual detail and without naming any individuals, that his rights were violated

because he was generally denied recreation and access to an adequate legal library while

housed at the jail. But even if plaintiff had named individual defendants, his allegations

are too conclusory to state an access to courts, equal protection, or a deliberate indifference

claim.

         Taking the legal library issue first, inmates enjoy a right of meaningful access to the

courts. Lewis v. Casey, 518 U.S. 343, 350-51 (1996). However, plaintiff must allege “some

actual injury, such as the dismissal of a complaint or an inability to file a complaint at all.”

Beese v. Todd, 35 Fed. App’x 241, 243-44 (7th Cir. 2002); see also Ortiz v. Downey, 561 F.3d

664, 670-71 (7th Cir. 2009) (The right of access to the courts “is violated when a prisoner

is deprived of such access and suffers actual injury as a result”). In other words, plaintiff

must “spell out, in minimal detail, the connection between the alleged denial of access to

legal materials and an inability to pursue a legitimate challenge to a conviction, sentence,

or prison conditions.” Marshall v. Knight, 445 F.3d 965, 968 (7th Cir. 2006). Plaintiff has

not stated any injury, or inability to file anything, and mere delay in a case without more


                                                4
       Case: 3:20-cv-00917-wmc Document #: 12 Filed: 05/04/21 Page 5 of 8




would not establish actual injury. See Gentry v. Duckworth, 65 F.3d 555, 559 (7th Cir.

1995) (“Regardless of the length of an alleged delay, a prisoner must show actual

substantial prejudice to specific litigation”). His allegation that the jail’s legal library is

inadequate, without an actual injury, is insufficient to state an access-to-courts claim.

       Plaintiff’s related equal protection claim is also inadequately pled. Indeed, plaintiff

does not provide any detail as to how or why he believes his right to equal protection was

violated by inadequate access to legal resources, or by who. The court therefore cannot

infer that plaintiff was intentionally treated differently from others similarly situated,” or,

in other words, that he was intentionally singled out from other inmates. See Vill. of

Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (describing the class-of-one equal

protection theory). Nor can the court infer that plaintiff is: (1) “a member of a protected

class”; (2) “otherwise similarly situated to members of [an] unprotected class”; and (3) was

“treated differently from members of the unprotected class.” Brown v. Budz, 398 F.3d 904,

916 (7th Cir. 2005) (quoting McNabola v. Chi. Transit Auth., 10 F.3d 501, 513 (7th Cir.

1993)).

       As for plaintiff’s claim that he was denied adequate recreation, the Eighth

Amendment’s prohibition against cruel and unusual punishment imposes upon prison

officials the duty to provide prisoners “humane conditions of confinement.” Farmer v.

Brennan, 511 U.S. 825, 832 (1994).          To succeed on an Eighth Amendment claim

challenging conditions of confinement, a plaintiff must prove that: (1) the conditions of

confinement were objectively serious, such that they deprive inmates of the minimal

civilized measure of life’s necessities; and (2) the defendant knew about, but failed to take


                                              5
       Case: 3:20-cv-00917-wmc Document #: 12 Filed: 05/04/21 Page 6 of 8




reasonable measure to prevent the potential harm of that condition. Henderson v. Sheahan,

196 F.3d 839, 845 (7th Cir. 1999) (citing Farmer, 511 U.S. at 834.)

       The Court of Appeals for the Seventh Circuit has recognized that exercise is “a

necessary requirement for physical and mental well-being,” and has held that depriving

prisoners of “out-of-cell exercise opportunities” may violate the Eighth Amendment.

Delaney v. DeTella, 256 F.3d 679, 684 (7th Cir. 2001) (prisoner denied all out-of-cell

exercise opportunities for 6 months during a lockdown stated an Eighth Amendment

claim); see also Pyles v. Spiller, 708 F. App’x 279, 282 (7th Cir. 2017) (“A deprivation of

exercise that prison officials expect will likely result in severe health problems may violate

the Eighth Amendment, unless the deprivation is proportionate to a legitimate penological

purpose.”) (citations omitted). However, short-term denials of exercise do not violate the

constitution. See Thomas v. Ramos, 130 F.3d 754, 764 (7th Cir. 1997) (denial of outdoor

exercise for 70 days permissible); Harris v. Fleming, 839 F.2d 1232, 1236 (7th Cir. 1988)

(denial of out-of-cell exercise for 28 days permissible); but see Antonelli v. Sheahan, 81 F.3d

1422, 1432(7th Cir. 1996) (concluding that prisoner who was allegedly denied recreation

time for up to seven weeks, and then was afforded only one hour of recreation time every

two weeks, stated an Eighth Amendment claim).

       Again, plaintiff includes few allegations in support of this claim. It is not clear from

the complaint, for example, how long plaintiff was denied “adequate recreation and

exercise.” (Dkt. #1 at 3.) Nor is it clear whether plaintiff is alleging that the denial of

recreation was an unnecessary response to his presumably serious chronic heart condition,

or whether a resulting lack of exercise made his condition, or some other aspect of his


                                              6
       Case: 3:20-cv-00917-wmc Document #: 12 Filed: 05/04/21 Page 7 of 8




health, worse. See Sheahan, 81 F.3d at 1432 (“Lack of exercise may rise to a constitutional

violation in extreme and prolonged situations where movement is denied to the point that

the inmate’s health is threatened”). If his condition did worsen from lack of exercise,

plaintiff does not indicate how, or how he was affected. Accordingly, the court cannot

infer that a reduced quality and quantity of exercise, or a total lack of exercise, created

conditions at the Vernon County Jail that posed “a substantial risk of serious harm” to

plaintiff. Farmer, 511 U.S. at 834.

       In sum, in order to proceed with his constitutional claims, plaintiff must provide

more factual allegations regarding the alleged violations and his resulting injuries. Plaintiff

also must provide factual allegations that defendant Vernon County had a policy or

widespread practice that caused a violation of his constitutional rights. Alternatively,

plaintiff may wish to consider naming the individual or individuals who allegedly violated

his constitutional rights, stating clearly what each individual defendant allegedly did, or

did not do, and removing the current municipal defendant from his amended complaint.

Plaintiff should draft his proposed amended complaint as if he is telling a story to someone

who knows nothing about his situation, and incorporate those allegations from his original

complaint that he still wishes to raise. If plaintiff files an amended complaint by the

specified deadline, the court will promptly review it under 28 U.S.C. § 1915A.




                                              7
Case: 3:20-cv-00917-wmc Document #: 12 Filed: 05/04/21 Page 8 of 8




                                 ORDER

IT IS ORDERED that:

1) Plaintiff Andre Jackson’s complaint is DISMISSED without prejudice for its
   failure to comply with Rule 8 of the Federal Rules of Civil Procedure.

2) Plaintiff may have until May 25, 2021, to file an amended complaint as set
   forth above. If plaintiff does not file an amended complaint by that deadline,
   this case will be dismissed without prejudice for failure to prosecute.

Entered this 4th day of May, 2021.

                                 BY THE COURT:

                                 /s/
                                 __________________________________
                                 WILLIAM M. CONLEY
                                 District Judge




                                     8
